COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Jesse Andrew Lopez

Appellate case number:      01-17-00586-CR

Trial court case number:    17-DCR-077033

Trial court:                268th District Court of Fort Bend County

      The State has filed an “Amended Rule 2 Motion for Suspension of Rule 31.4 and
Motion for Extension of Time to File Motion for Stay of Mandate.” The amended
motion is denied. And, the State has filed an “Amended State’s Motion for Stay of
Mandate.” The amended motion is dismissed as moot.
      Appellant, Jesse Andrew Lopez, has filed a “Motion to Issue Mandate
Immediately And To Set Personal Recognizance Bail.” The motion is dismissed as
moot.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                   Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Lloyd.


Date: October 25, 2018